       Case 1:18-cr-00085-DLC Document 133 Filed 05/19/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 18–85–BLG–DLC
                                                      CR 18–149–BLG–DLC
                          Plaintiff,

           vs.                                        ORDER

 LARRY WAYNE PRICE, JR.,

                          Defendant.

      Before the Court is the government’s Unopposed Motion to Credit Victim

Receipts of Net Proceeds Against Restitution Owed by Defendant. (Doc. 130.)

Pursuant to this Court’s December 1, 2020 Order (Doc. 117 at 7), the United States

moves to reduce the restitution Defendant Larry Wayne Price, Jr. owes in

accordance with the net proceeds from the sales of real property. The government

properly supports its motion with documentation of each sale. (Docs. 131-1, 131-

2, 131-3, 131-4, 131-5.)

      The problem with the government’s motion, however, is that the Court

ordered $7,500,000 in total restitution to the individual members of Three Blind

Mice, with that total apportioned unequally between the three individuals as

follows:

      (a)        Stephen Casher is owed $1,250,000;

      (b)        Dr. Robert Schlidt is owed $1,250,000; and

                                            1
        Case 1:18-cr-00085-DLC Document 133 Filed 05/19/21 Page 2 of 2




      (c)    Dr. Raoul Joubran is owed $5,000,000. (Doc. 117 at 7.)

In other words, restitution was ordered not to the entity of Three Blind Mice, but to

the three individuals who comprise it. Further, the $7,500,000 sum is not split

evenly between Mr. Casher, Dr. Schlidt, and Dr. Joubran. The government’s

motion does not distinguish between the amounts to be credited against the

restitution owed to these three individual victims, but instead simply states a total

credit against the restitution owed to Three Blind Mice.

      Accordingly, IT IS ORDERED that the motion (Doc. 130) is DENIED,

subject to renewal if the government clarifies how the total credited amount of

$1,217,185.90 against the restitution owed to the members of Three Blind Mice

should be apportioned between Mr. Casher, Dr. Schlidt, and Dr. Joubran.

      DATED this 19th day of May, 2021.




                                           2
